

AWARD NOTICE
AND
PERFORMANCE RESTRICTED SHARE AGREEMENT


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


The Participant has been granted Performance Shares with the terms set forth in
this Award Notice, and subject to the terms and conditions of the Plan and the
Performance Restricted Share Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice shall have the
meanings set forth in the Performance Restricted Share Agreement and the Plan.


1.    General.


Participant: Participant_Name


Date of Grant: Date_of_Grant


Performance Period: January 4, 2017 to December 31, 2019


Target Number of Performance Shares Granted:
•
Free Cash Flow Per Share CAGR Performance Condition: Number_of_Shares
Performance Shares    

•
EBITDA CAGR Performance Condition: Number_of_Shares Performance Shares    



Maximum Number of Performance Shares Granted:
•
Free Cash Flow Per Share CAGR Performance Condition: Number_of_Shares
Performance Shares    

•
EBITDA CAGR Performance Condition: Number_of_Shares Performance Shares    



2.    Performance Conditions:


(a)The extent to which the Performance Conditions are satisfied and the number
of Performance Shares which become vested shall be calculated with respect to
each Performance Component identified below. All determinations with respect to
Free Cash Flow Per Share CAGR and EBITDA CAGR shall be made by the Committee in
its sole discretion and the applicable Performance Conditions shall not be
achieved and the Performance Shares shall not vest until the Committee certifies
the extent to which such Performance Conditions have been met.
(b)    Free Cash Flow Per Share CAGR. The total number of Performance Shares
which become vested based on the achievement of Free Cash Flow Per Share CAGR




--------------------------------------------------------------------------------




performance levels shall be equal to (x) the target number of Performance Shares
specified above with respect to Free Cash Flow Per Share CAGR multiplied by (y)
the Achievement Percentage determined as follows, and rounded down to the
nearest whole Share:

Level of Achievement
Free Cash Flow Per Share CAGR
Percentage of Award Earned
Below Threshold
Less than [●]%
0%
Threshold
[●]%
50%
Target
[●]%
100%
Maximum
[●]% and above
200%



(c)    EBITDA CAGR. The total number of Performance Shares which become vested
based on the achievement of EBITDA CAGR performance levels shall be equal to (x)
the target number of Performance Shares specified above with respect to EBITDA
CAGR multiplied by (y) the Achievement Percentage determined as follows, and
rounded down to the nearest whole Share:
Level of Achievement
EBITDA CAGR
Percentage of Award Earned
Below Threshold
Less than [●]%
0%
Threshold
[●]%
50%
Target
[●]%
100%
Maximum
[●]% and above
200%



3.    Definitions. For the purposes of this Award Notice:
(a)    “Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the below threshold, threshold, target, and maximum levels for
each Performance Component, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels (and rounded to the nearest whole percentage
point and, if equally between two percentage points, rounded up). In the event
that actual performance does not meet the threshold level for any Performance
Component, the “Achievement Percentage” with respect to such Performance
Component shall be zero.
(b)    “Adjusted EBITDA” means the Company’s earnings before interest expense,
taxes and depreciation and amortization and further adjusted to exclude gains,
losses and expenses in connection with (i) asset dispositions for both
consolidated and unconsolidated investments; (ii) foreign currency transactions;
(iii) debt restructurings/retirements; (iv) non-cash impairment losses; (v)
furniture, fixtures and equipment replacement reserves required under hotel
lease agreements; (vi) reorganization costs; (vii) share-based compensation
expenses; (viii)




--------------------------------------------------------------------------------




severance, relocation, restructuring and litigation expenses; and (ix)
non-recurring, non-operating gains or losses recognized as expenses for GAAP
purposes.
(c)    “EBITDA CAGR” means compound annual growth rate at which Adjusted EBITDA
for the final four fully completed fiscal quarters of the Performance Period
(“LTM EBITDA”) would have grown relative to the Adjusted EBITDA for the 2016
fiscal year (calculated on a pro forma basis to give effect to the distribution
by the Company to its stockholders of the “Timeshare Business” and “Ownership
Business,” in each case, as defined in the distribution agreement dated January
2, 2017, among the Company, Hilton Domestic Operating Company Inc., Park Hotels
& Resorts Inc. and Hilton Grand Vacations Inc., and related transactions, as if
they had occurred on January 1, 2016, “2016 EBITDA”) assuming a steady growth
rate, as is calculated at the end of the Performance Period using the following
formula:
((LTM EBITDA/2016 EBITDA)(1/Time Period) ) – 1,


where “Time Period” means a fraction, with a numerator of 4 and a denominator
equal to the number of full fiscal quarters completed during the Performance
Period.


(d)    “Free Cash Flow Per Share” is calculated as (i) net cash provided by
(used in) operating activities reported in accordance with GAAP, less (ii)
capital expenditures as disclosed by the Company in reports filed with or
furnished to the SEC, less (iii) the value of the cash received for loyalty
program advanced point sales (“loyalty point sales”) in excess of the
contractual value of the points transferred to the loyalty program partner
during the year in which cash is received in exchange for points sold, plus (iv)
costs and expenses, including tax payments, relating to asset purchases and
disposals, including the spin-offs of Park and HGV, plus (v) in a year when a
loyalty program advanced point sale is executed or pre-sold points are consumed,
the value of the cash that would have been received from the loyalty program
partner under the contractual terms of the loyalty point sale for transfers of
points without giving effect to the loyalty program advanced point sale; with
the sum of (i)-(v) divided by (vi) the reported diluted weighted number of
Shares outstanding for the last calendar year being measured.
(e)    “Free Cash Flow Per Share CAGR” means compound annual growth rate at
which Free Cash Flow Per Share for the final four fully completed fiscal
quarters of the Performance Period (“Achieved FCF Per Share”) grew relative to
$2.17, which represents the adjusted Free Cash Flow Per Share for the 2016
fiscal year (calculated on a pro forma basis to give effect to the distribution
by the Company to its stockholders of the Timeshare Business and Ownership
Business and related transactions, as if they had occurred on January 1, 2016,
“2016 FCF Per Share”) assuming a steady growth rate, as is calculated at the end
of the Performance Period using the following formula:
((Achieved FCF Per Share/2016 FCF Per Share)(1/Time Period) ) – 1,


where “Time Period” means a fraction, with a numerator of 4 and a denominator
equal to the number of full fiscal quarters completed during the Performance
Period.




--------------------------------------------------------------------------------






(f)     “Performance Components” means the performance criteria applicable to an
Award, as set forth on the Award Notice.






--------------------------------------------------------------------------------





PERFORMANCE RESTRICTED SHARE AGREEMENT


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


This Performance Restricted Share Agreement, effective as of the Date of Grant
(as defined below), is between Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and the Participant (as defined below).


WHEREAS, the Company has adopted the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan (as it may be amended, the “Plan”) in order to provide additional
incentives to selected officers and employees of the Company and its
Subsidiaries; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant performance-vesting restricted shares to the
Participant as provided for herein, and the Company and the Participant hereby
wish to memorialize the terms and conditions applicable to the Performance
Shares (as defined below).


NOW, THEREFORE, the parties hereto agree as follows:


1.
Definitions. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan. The following terms shall have the following meanings
for purposes of this Agreement:

(a)
“Agreement” shall mean this Performance Restricted Share Agreement including
(unless the context otherwise requires) the Award Notice, Appendix A, and the
appendices for non-U.S. Participants attached hereto as Appendix B and Appendix
C.

(b)     “Award Notice” shall mean the notice to the Participant.
(c)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.
(d)    “Participant” shall mean the “Participant” listed in the Award Notice.
(e)    “Performance Conditions” shall mean the performance conditions set forth
in the Award Notice.
(f)    “Performance Period” shall mean the performance period set forth in the
Award Notice.
(g)    “Performance Shares” shall mean that total number of performance-vesting
restricted shares listed in the Award Notice as “Maximum Number of Performance
Shares Granted” or such number of performance-vesting restricted shares as
adjusted in accordance with Section 10 below.





--------------------------------------------------------------------------------




(h)    “Restrictive Covenant Violation” shall mean the Participant’s breach of
the Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.
(i)    “Retirement” shall mean a termination of the Participant’s employment
with the Company and its Subsidiaries for any reason, whether by the Participant
or by the Company and its Subsidiaries, following the date on which (i) the
Participant attained the age of 55 years old, and (ii) the number of completed
years of the Participant’s continuous employment with the Company and/or any of
its Subsidiaries is at least 10; provided, however, that a termination of the
Participant’s employment (w) by the Company and its Subsidiaries for Cause, (x)
by the Company and its Subsidiaries, or the Participant, in either case, while
grounds for Cause exist, (y) due to the Participant’s death, or (z) due to or
during the Participant’s Disability, in each case, will not constitute a
Retirement for the purposes of this Agreement, regardless of whether such
termination occurs following the date on which the age and service requirements
set forth in clauses (i) and (ii) have been satisfied.
(j)     “Shares” shall mean the Company’s Common Stock.
2.
Grant of Performance Shares. The Company hereby issues and grants the
Performance Shares to the Participant, subject to and in accordance with the
terms, conditions and restrictions set forth in the Plan, the Award Notice, and
this Agreement.

3.
Vesting. As promptly as practicable (and, in no event more than 2.5 months)
following the last day of the Performance Period, the Committee shall determine
whether the Performance Conditions have been satisfied (the date of such
determination, the “Determination Date”), and any Performance Shares with
respect to which the Performance Conditions have been satisfied shall become
vested effective as of the last day of the Performance Period. Any Performance
Share which does not become vested effective as of the last day of the
Performance Period shall be cancelled and forfeited to the Company without
consideration or any further action by the Participant or the Company. In the
event of an equity restructuring, the Committee shall adjust any Performance
Condition to the extent it is affected by such restructuring in order to
preserve (without enlarging) the likelihood that such Performance Condition
shall be satisfied. The manner of such adjustment shall be determined by the
Committee in its sole discretion. For this purpose, “equity restructuring” shall
mean an “equity restructuring” as defined in Financial Accounting Standards
Board Accounting Standards Codification 718-10 (formerly Statement of Financial
Accounting Standards 123R).





2

--------------------------------------------------------------------------------




4.
Termination of Employment.

(a)    Subject to Section 4(b) or Section 4(c) below, in the event that the
Participant’s employment with the Company and its Subsidiaries terminates for
any reason, any unvested Performance Shares shall be forfeited to the Company
and all of the Participant’s rights hereunder with respect to such unvested
Performance Shares shall cease as of the effective date of termination (the
“Termination Date”) (unless otherwise provided for by the Committee in
accordance with the Plan).
(b)    In the event the Participant’s employment with the Company and its
Subsidiaries shall be terminated by the Company or any Subsidiary due to or
during the Participant’s Disability or due to the Participant’s death, a
pro-rated number of the Performance Shares shall become vested and
nonforfeitable (irrespective of performance) based on the number of days between
January 1, 2017 and the Termination Date (inclusive) relative to the number
1,095.
(c)    In the event the Participant’s employment with the Company and its
Subsidiaries is terminated as a result of the Participant’s Retirement after the
date that is six months after the Date of Grant, a pro-rated number of the
Performance Shares shall remain outstanding and eligible to vest,
notwithstanding such termination of employment, based on (and to the extent) the
Committee’s determination that the Performance Conditions have been satisfied on
the Determination Date, in accordance with the schedule set forth in the Award
Notice so long as no Restrictive Covenant Violation occurs (as determined by the
Committee, or its designee, in its sole discretion) prior to the Determination
Date, with such pro-ration based on the number of days between January 1, 2017
and the Termination Date (inclusive) relative to the number 1,095. As a
pre-condition to the Participant’s right to continued vesting following
Retirement, the Committee or its designee, may require the Participant to
certify in writing prior to the applicable vesting date that no Restrictive
Covenant Violation has occurred.
(d)    If the Participant’s employment with the Company and its Subsidiaries
terminates for any reason after the last day of the Performance Period and
before the Determination Date (other than a termination by the Company for Cause
or by the Participant while grounds for Cause exist), and no Restrictive
Covenant Violation occurs prior to the Determination Date, then all Performance
Shares shall remain outstanding and eligible to vest based on (and to the
extent) the Committee determines that the Performance Conditions have been
satisfied on the Determination Date.
(e)    The Participant’s rights with respect to the Performance Shares shall not
be affected by any change in the nature of the Participant’s employment so long
as the Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) employment has
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f) of
the Exchange Act, its designee, whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to the designee’s own employment for purposes of the
Performance Shares).


3

--------------------------------------------------------------------------------




5.
Effect of a Change in Control.

(a)    Adjustment to Number and Vesting Terms of Performance Shares. Subject to
Section 12 of the Plan, in the event of a Change in Control during the
Participant’s employment or while any Performance Shares remain outstanding and
eligible to vest, and prior to the completion of the Performance Period, the
number of Performance Shares eligible to vest under this Agreement shall be
determined as of the date of the Change in Control (such resulting award, the
“Adjusted Award”), with the number of Performance Shares either (x) determined
based on actual performance through the most recently completed fiscal quarter,
measured against performance levels using only the number of fiscal quarters
completed prior to the date of such Change in Control, or (y) determined by the
Committee in its good faith discretion. The Performance Shares outstanding under
the Adjusted Award will remain outstanding and eligible to vest on the last day
of the Performance Period, subject to the Participant’s continued employment
through such date (or if the Participant’s Retirement in accordance with Section
4(c) occurred prior to the Change in Control, subject to the Participant’s
continued satisfaction of Section 4(c)), and shall thereafter be settled and the
respective Shares issued to the Participant in accordance with Section 11.
(b)    Certain Terminations Following a Change in Control. Notwithstanding
anything herein to the contrary, if the Participant’s employment with the
Company and its Subsidiaries shall be terminated by the Company or any
Subsidiary without Cause, due to or during the Participant’s Disability, or due
to the Participant’s death during the 12-month period immediately following a
Change in Control, the Performance Shares subject to the Adjusted Award shall
become immediately vested as of the Termination Date, and shall thereafter be
settled and the respective Shares issued to the Participant in accordance with
Section 11.
6.
Dividends.

(a)    The Participant shall be the record owner of the Performance Shares until
or unless such Performance Shares are forfeited pursuant to the terms of this
Agreement, and as a record owner shall be entitled to all rights of a common
stockholder of the Company, including without limitation, voting rights with
respect to Performance Shares, and accrual (without interest) of dividends
pursuant to Section 6(b) below.
(b)    A Participant holding unvested Performance Shares shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on Shares), which shall accrue in cash without interest (unless
otherwise elected by the Committee) and shall be delivered in cash (unless the
Committee in its sole discretion, elects to settle such amount in Shares having
a Fair Market Value as of the settlement date equal to the amount of such
dividends), which accumulated dividend equivalents shall be payable at the same
time as the underlying Performance Shares are settled following the vesting of
Performance Shares, and, if such Performance Shares are forfeited, the
Participant shall have no right to such dividend equivalent payments.
7.
Restrictions on Transfer. Prior to the vesting of any Performance Share, the
Participant may not assign, alienate, pledge, attach, sell or otherwise



4

--------------------------------------------------------------------------------




transfer or encumber a Performance Share or the Participant’s right to receive
the Performance Shares, except other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any of its Affiliates; provided that the designation of a beneficiary
(if permitted by the Committee) shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. “Assign” or “Assignment”
shall mean (in either the noun or the verb form, including with respect to the
verb form, all conjugations thereof within their correlative meanings) with
respect to any security, the gift, sale, assignment, transfer, pledge,
hypothecation or other disposition (whether for or without consideration,
whether directly or indirectly, and whether voluntary, involuntary or by
operation of law) of such security or any interest therein.
8.
Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a termination of employment that grounds
existed for Cause at the time thereof, then the Participant shall be required,
in addition to any other remedy available (on a non-exclusive basis), to pay to
the Company, within 10 business days of the Company’s request to the Participant
therefor, an amount equal to the excess, if any, of the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment) the
Participant received upon the sale or other disposition of, or distributions in
respect of, the Performance Shares. Any reference in this Agreement to grounds
existing for a termination of employment with Cause shall be determined without
regard to any notice period, cure period, or other procedural delay or event
required prior to finding of or termination with, Cause. The Performance Shares
and all proceeds of the Performance Shares shall be subject to the Company’s
Clawback Policy, as in effect from time to time, to the extent the Participant
is a director or “officer” as defined under Rule 16a-1(f) of the Exchange Act.

9.
No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Performance Shares hereunder shall impose any
obligation on the Company or any of its Affiliates to continue the employment or
engagement of the Participant. Further, the Company or any of its Affiliates (as
applicable) may at any time terminate the employment or engagement of the
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.





5

--------------------------------------------------------------------------------




10.
Adjustments Upon Change in Capitalization. The terms of this Agreement,
including the Performance Shares and any dividend equivalent payments accrued
pursuant to Section 6, shall be subject to adjustment in accordance with Section
12 of the Plan. This paragraph shall also apply with respect to any
extraordinary dividend or other extraordinary distribution in respect of the
Company’s Common Stock (whether in the form of cash or other property).

11.
Tax Withholding. Upon the vesting of any Performance Shares or at any such time
as required under applicable law, a number of Shares having a value that does
not result in adverse accounting treatment under GAAP necessary to satisfy
applicable Federal, state, local or foreign withholding tax requirements, if any
( “Withholding Taxes”) in accordance with Section 14(d) of the Plan, except to
the extent the Participant shall have a written agreement with the Company or
any of its Affiliates under which the Company or an Affiliate of the Company is
responsible for payment of taxes with respect to the issuance of the Shares, in
which case the full number of Shares shall be issued. To the extent any
Withholding Taxes may become due prior to the vesting of any Performance Shares,
the Committee may accelerate the vesting of a number of Performance Shares equal
in value to the Withholding Taxes, the Shares shall be forfeited to the Company,
and the number of Performance Shares so accelerated shall reduce the number of
Performance Shares which would otherwise become vested on the applicable vesting
date. The number of Performance Shares or Shares equal to the Withholding Taxes
shall be determined using the closing price per Share on the New York Stock
Exchange (or other principal exchange on which the Shares then trade) on the
trading day immediately prior to the date of delivery of the Shares to the
Participant or the Company, as applicable, and shall be rounded up to the
nearest whole Performance Share or Share.

12.
Award Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
The Performance Shares granted hereunder are subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.





6

--------------------------------------------------------------------------------




13.
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

14.
Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of the Participant, the
Company, and any transferees who hold Performance Shares pursuant to a valid
assignment, hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company, and any transferees who hold Performance Shares
pursuant to a valid assignment hereby irrevocably waives (a) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action, or proceeding arising out of or relating to this Agreement brought in
any court of competent jurisdiction in the State of Delaware or the State of New
York, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial. If the Participant has received a copy of this Agreement (or the
Plan or any other document related hereto or thereto) translated into a language
other than English, such translated copy is qualified in its entirety by
reference to the English version thereof, and in the event of any conflict the
English version will govern. The Participant acknowledges that the Participant
is sufficiently proficient in English to understand the terms and conditions of
this Agreement.

15.
Successors in Interest. Any successor to the Company shall have the benefits of
the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

16.
Data Privacy Consent.



(a)    General. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as


7

--------------------------------------------------------------------------------




described in this Agreement and any other Performance Share grant materials by
and among, as applicable, the Participant’s employer or contracting party (the
“Employer”) and the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address, email address, and telephone number, work location and phone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, hire date, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Participant’s participation in the Plan
(“Personal Data”).
(b)    Use of Personal Data; Retention. The Participant understands that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, now or in the future,
that these recipients may be located in the Participant’s country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.
(c)    Withdrawal of Consent. The Participant understands that the Participant
is providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service with the Employer will
not be affected; the only consequence of the Participant’s refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant Performance Shares or other equity awards to the Participant or administer
or maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
17.    Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates,
that the Participant will be allowed access to confidential and proprietary
information (including but not limited to trade secrets) about those businesses,
as well as access to the prospective and actual customers,


8

--------------------------------------------------------------------------------




suppliers, investors, clients and partners involved in those businesses, and the
goodwill associated with the Company and its Affiliates. Participant accordingly
agrees to the provisions of Appendix A to this Agreement (the “Restrictive
Covenants”). For the avoidance of doubt, the Restrictive Covenants contained in
this Agreement are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between the Participant and the
Company or any of its Affiliates.
18.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance
Shares contemplated hereunder, the Participant expressly acknowledges that (a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be suspended or terminated by the Company at any time, to the
extent permitted by the Plan; (b) the grant of Performance Shares is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of Performance Shares, or benefits in lieu
of Performance Shares, even if Performance Shares have been granted in the past;
(c) all determinations with respect to future grants of Performance Shares, if
any, including the grant date, the number of Shares granted and the applicable
vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the
Performance Shares is an extraordinary item of compensation that is outside the
scope of the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
grants of Performance Shares, and the income and value of same, are not part of
normal or expected compensation for any purpose and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, the Participant waives any claim on such basis, and for the avoidance
of doubt, the Performance Shares shall not constitute an “acquired right” under
the applicable law of any jurisdiction; and (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Participant understands, acknowledges and agrees that the
Participant will have no rights to compensation or damages related to
Performance Share proceeds in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.
19.
Award Administrator. The Company may from time to time designate a third party
(an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Performance Shares granted
thereunder, including by sending award notices on behalf of the Company to
Participants, and by facilitating through electronic means acceptance of
Performance Restricted Share Agreements by Participants.

20.
Section 409A of the Code.



(a)    This Agreement is intended to comply with the provisions of Section 409A
of the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any


9

--------------------------------------------------------------------------------




respect as may be necessary or appropriate to comply with Section 409A of the
Code or any regulations promulgated thereunder, including without limitation by
delaying the issuance of the Shares contemplated hereunder.
(b)    Notwithstanding any other provision of this Agreement to the contrary, if
a Participant is a “specified employee” within the meaning of Section 409A of
the Code and is subject to U.S. federal income tax, no payments in respect of
any Performance Share that is “deferred compensation” subject to Section 409A of
the Code and which would otherwise be payable upon the Participant’s “separation
from service” (as defined in Section 409A of the Code) shall be made to such
Participant prior to the date that is six months after the date of the
Participant’s “separation from service” or, if earlier, the Participant’s date
of death. Following any applicable six month delay, all such delayed payments
will be paid in a single lump sum on the earliest date permitted under Section
409A of the Code that is also a business day. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties under
Section 409A of the Code that may be imposed on or in respect of the Participant
in connection with this Agreement, and the Company shall not be liable to any
Participant for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A of the Code. Each payment in a
series of payments hereunder shall be deemed to be a separate payment for
purposes of Section 409A of the Code.
21.
Book Entry Delivery of Shares.

(a)    Whenever reference in this Agreement is made to the issuance or delivery
of certificates representing one or more Shares, the Company may elect to issue
or deliver such Shares in book entry form in lieu of certificates. Any
certificates evidencing the Performance Shares may be issued by the Company and
any such certificates shall be registered in the Participant’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
later of (i) the vesting of Performance Shares pursuant to this Agreement, and
(ii) the expiration of any transfer restrictions set forth in this Agreement or
otherwise applicable of the Performance Shares. As soon as practicable following
such time, any certificates for Shares (if any) shall be delivered to the
Participant or to the Participant’s legal guardian or representative, along with
the stock powers relating thereto. No certificates shall be issued for
fractional Shares. To the extent required by the Company, the Participant shall
deliver to the Company a stock power, duly endorsed in blank, relating to the
Performance Shares. However, the Company shall not be liable to the Participant
for damages relating to any delays in issuing the certificates (if any) to the
Participant, any loss by the Participant of the certificates, or any mistakes or
errors in the issuance of the certificates or in the certificates themselves.
(b)    To the extent applicable, all book entries (or certificates, if any)
representing the Performance Shares shall be subject to the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which such Shares are listed, and any applicable Federal or state
laws, and the Company may cause notations


10

--------------------------------------------------------------------------------




to be made next to the book entries (or a legend or legends put on certificates,
if any) to make appropriate reference to such restrictions. Any such book entry
notations (or legends on certificates, if any) shall include a description to
the effect of the restrictions set forth in this Agreement.
22.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
23.    Acceptance and Agreement by the Participant Forfeiture upon Failure to
Accept. By accepting the Performance Shares (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant's rights
under the Performance Shares will lapse ninety (90) days from the Date of Grant,
and the Performance Shares will be forfeited to the Company on such date if the
Participant shall not have accepted this Agreement by such date. For the
avoidance of doubt, the Participant's failure to accept this Agreement shall not
affect the Participant’s continuing obligations under any other agreement
between the Company and the Participant.
24.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
25.    Appendices For Non-U.S. Participants. Notwithstanding any provisions in
this Agreement, Participants residing and/or working outside the United States
shall be subject to the Terms and Conditions for Non-U.S. Participants attached
hereto as Appendix B and to any Country-Specific Terms and Conditions for the
Participant's country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in the Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.
26.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is


11

--------------------------------------------------------------------------------




necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
27.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.
28.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one in the same agreement.
[Signatures follow]




12

--------------------------------------------------------------------------------







 
HILTON WORLDWIDE HOLDINGS INC.
 


By:
 
 
Christopher J. Nassetta
 
President and Chief Executive Officer
 




By:
 
 
Matthew Schuyler
 
Executive Vice President and Chief Human Resources Officer











Acknowledged and Agreed
as of the date first written above:




Participant ES
______________________________
Participant Signature









--------------------------------------------------------------------------------


Appendix A - 1


APPENDIX A
Restrictive Covenants


1.
Non-Competition; Non-Solicitation.

(a)    Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and accordingly agrees as
follows:
(i)    (i)    During Participant’s employment with the Company or its Affiliates
(the “Employment Term”) and for a period that ends on the later of (A) one year
following the date Participant ceases to be employed by the Company or any of
its Affiliates or (B) the last date any portion of the Award granted under this
Agreement is eligible to vest if Participant ceases to be employed by the
Company or any of its Affiliates as a result of the Participant’s Retirement
(the “Restricted Period”), Participant will not, whether on Participant’s own
behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company or any of its Affiliates during the one-year period preceding
Participant’s termination of employment.
(ii)    During the Restricted Period, Participant will not directly or
indirectly:
(A)    engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant's employment, for a Competitor;
(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate in any manner to the Business;
(C)    acquire a financial interest in, or otherwise become actively involved
with, a Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(D)    intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.





--------------------------------------------------------------------------------

Appendix A - 2


(iii)    Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if Participant (A) is not a controlling person
of, or a member of a group which controls, such person and (B) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person.
(iv)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(A)    solicit or encourage any executive-level employee of the Restricted
Group, with whom Participant has had material business contact during the
Employment Term or, if no longer an employee, in the one year prior to the
termination of Participant’s employment with the Company or any of its
Subsidiaries to leave the employment of the Restricted Group to become
affiliated in any respect with a Competitor or otherwise be engaged in the
Business; or
(B)    hire any such executive-level employee to become affiliated in any
respect with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any of its Affiliates or (y) left the employment
of the Restricted Group within one year after the termination of Participant’s
employment with the Company or any of its Affiliates.
(v)    For purposes of this Agreement:
(A)    “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, its Affiliates,
provided, however, that for the purposes of this definition, an “Affiliate”
shall not include any portfolio company of The Blackstone Group L.P. or its
Affiliates (other than the Company and its Subsidiaries).
(B)    “Business” shall mean the business of owning, operating, managing and/or
franchising hotel and lodging properties.
(C)    “Competitor” shall mean (x) during the Employment Term and, for a period
of six months following the date Participant ceases to be employed by the
Company, any person engaged in the Business and (y) thereafter, any entity
engaged in the Business, including Accor Company, AirBnB Inc., Best Western
Company, Carlson Hospitality Company, Choice Hotels International, G6
Hospitality, Host Hotels & Resorts, Inc., Hyatt Hotels Corporation,
Intercontinental Hotels Group, LQ





--------------------------------------------------------------------------------

Appendix A - 3


Management LLC, Marriott International, Wyndham Worldwide Corporation, and Wynn
Ltd.
(b)    It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. Notwithstanding the foregoing, if
Participant’s principal place of employment on the date hereof is located in
Virginia, then this Section 1(b) of this Appendix A shall not apply following
Participant’s termination of employment to the extent any such provision is
prohibited by applicable Virginia law.
(c)    The period of time during which the provisions of this Section 1 shall be
in effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.


(d)    Notwithstanding the foregoing, if Participant’s principal place of
employment on the date hereof is located in California or any other jurisdiction
where any provision of this Section 1 is prohibited by applicable law, then the
provisions of this Section 1 shall not apply following Participant’s termination
of employment to the extent any such provision is prohibited by applicable law.
2.
Confidentiality; Non-Disparagement; Intellectual Property; Protected Rights.

(a)    Confidentiality.
(i)    Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any of its Affiliates (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information (including, without
limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future





--------------------------------------------------------------------------------

Appendix A - 4


business, activities and operations of the Company, its Subsidiaries or
Affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.
(ii)    “Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
(iii)    Except as required by law, Participant will not disclose to anyone,
other than Participant’s family (it being understood that, in this Agreement,
the term “family” refers to Participant’s spouse, minor children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).
(iv)    Upon termination of Participant’s employment with the Company or any of
its Affiliates for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.
(b)    Non-Disparagement. During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any





--------------------------------------------------------------------------------

Appendix A - 5


governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or (iv)
after the Restricted Period, for any legitimate business reason.
(c)    Intellectual Property.
(i)    If Participant has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to Participant’s employment by the Company or any of
its Affiliates, that are relevant to or implicated by such employment (“Prior
Works”), Participant hereby grants the Company a perpetual, non-exclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) therein for all purposes in connection with the Company’s current and
future business.
(ii)    If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.
(iii)    Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.
(iv)    Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to





--------------------------------------------------------------------------------

Appendix A - 6


Participant, including regarding the protection of Confidential Information and
intellectual property and potential conflicts of interest. Participant
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Participant remains at all times bound by their most
current version from time to time previously disclosed to Participant.
(d)    Protected Rights. Nothing contained in this Agreement limits
Participant’s ability to (i) disclose any information to governmental agencies
or commissions as may be required by law, or (ii) file a charge or complaint
with, or communicate with, any governmental agency or commission, or otherwise
participate in any investigation or proceeding that may be conducted by a
governmental agency or commission, without notice to the Company. This Agreement
does not limit Participant’s right to seek and obtain a whistleblower award for
providing information relating to a possible securities law violation to the
Securities and Exchange Commission.
The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).





--------------------------------------------------------------------------------


Appendix B - 1


APPENDIX B


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE RESTRICTED SHARE AGREEMENT


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Performance Restricted Share Agreement.
1.Responsibility for Taxes. This provision supplements Section 11 of the
Performance Restricted Share Agreement:
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Shares, including, but not limited to, the grant or vesting
of the Performance Shares, the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Performance Shares to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or
(ii)withholding from proceeds of the sale of Shares which become vested pursuant
to this Agreement either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or
(iii)withholding in Shares which become vested pursuant to this Agreement;





--------------------------------------------------------------------------------

Appendix B - 2


provided, however, that if the Participant is subject to Section 16 of the
Exchange Act, then the Company will withhold in Shares upon the relevant taxable
or tax withholding event, as applicable, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of methods (i) and (ii) above.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance Shares, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue the Shares or deliver the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(e) Notwithstanding anything to the contrary in the Plan or in Section 11 of the
Performance Restricted Share Agreement, if the Company is required by applicable
law to use a particular definition of fair market value for purposes of
calculating the taxable income for the Participant, the Company shall have the
discretion to calculate the Shares to be withheld to cover any Withholding Taxes
by using either the price used to calculate the taxable income under applicable
law or by using the closing price per Share on the New York Stock Exchange (or
other principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of delivery of the Shares.
2.    Nature of Grant. This provision supplements Section 18 of the Performance
Restricted Share Agreement:
In accepting the grant of the Performance Shares, the Participant acknowledges,
understands and agrees that:
1.the Performance Share grant and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Affiliate;
2.the Performance Shares, and the income and value of same, are not intended to
replace any pension rights or compensation;





--------------------------------------------------------------------------------

Appendix B - 3


3.unless otherwise agreed with the Company, the Performance Shares, and the
income and value of same, are not granted as consideration for, or in connection
with, the service the Participant may provide as a director of an Affiliate.
4.for purposes of the Performance Shares, the Termination Date shall be the date
the Participant is no longer actively providing services to the Company or its
Affiliates (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Performance
Shares under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Performance Share grant (including whether the Participant may still be
considered to be providing services while on a leave of absence);
5.unless otherwise provided in the Plan or by the Company in its discretion, the
Performance Shares and the benefits evidenced by this Agreement do not create
any entitlement to have the Performance Shares or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Company’s Common
Stock; and
6.neither the Company nor any Affiliate shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Performance Shares or of any amounts due
to the Participant pursuant to the Performance Shares or the subsequent sale of
any Shares.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that the Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, which may affect his or
her ability to, directly or indirectly, acquire, sell or attempt to sell Shares
or rights to Shares (e.g., Performance Shares) under the Plan during such times
as the Participant is considered to have “inside information” regarding the
Company (as defined by the laws in the applicable jurisdictions (including, but
not limited to, Participant’s country)). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.
4.    Foreign Asset/Account Reporting; Exchange Controls. The Participant’s
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls that may affect the Participant’s ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside the Participant’s country.  The
Participant may be required to report such accounts, assets or transactions to
the tax or other





--------------------------------------------------------------------------------

Appendix B - 4


authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other cash received as a result of the Participant’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. The Participant acknowledges
that it is his or her responsibility to be compliant with such regulations, and
the Participant is advised to consult his or her personal legal advisor for any
details.
5.    Termination of Employment. This provision supplements Section 4(c) of the
Performance Restricted Share Agreement:
Notwithstanding anything in this Section 4(c), if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the Performance Shares when the Participant terminates
employment as a result of the Participant’s Retirement being deemed unlawful
and/or discriminatory, the provisions of this Section 4(c) regarding the
treatment of the Performance Shares when the Participant terminates employment
as a result of the Participant’s Retirement shall not be applicable to the
Participant and the remaining provisions of this Section 4 shall govern.











--------------------------------------------------------------------------------


Appendix C - 1


APPENDIX C


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE RESTRICTED SHARE AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Performance Restricted Share Agreement and
the Terms and Conditions for Non-U.S. Participants.


Terms and Conditions


This Appendix C includes additional terms and conditions that govern the
Performance Shares if the Participant resides and/or works in one of the
countries listed below. If the Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than the one in which
the Participant is currently residing and/or working or if the Participant moves
to another country after receiving the grant of the Performance Shares, the
Company will, in its discretion, determine the extent to which the terms and
conditions herein will be applicable to the Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2017. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix C as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Performance
Shares vest or the Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Performance Shares,
the information contained herein may not be applicable to the Participant in the
same manner.









--------------------------------------------------------------------------------

Appendix C - 2


GENERAL


SINGAPORE


Notifications


Securities Law Information. The grant of Performance Shares is being made to the
Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the
Performance Shares are subject to section 257 of the SFA and the Participant
should not make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares underlying the Performance Shares, unless such
sale or offer in Singapore is made: (1) after 6 months of the grant of the
Performance Shares to the Participant; or (2) pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Affiliate are subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify
such entity in writing within two business days of any of the following events:
(i) the acquisition or disposal of an interest (e.g., Performance Shares granted
under the Plan or Shares) in the Company or any Affiliate, (ii) any change in
previously-disclosed interests (e.g., sale of Shares), of (iii) becoming the
CEO, a director, associate director or shadow director of an Affiliate in
Singapore, if the individual holds such an interest at that time.




UNITED ARAB EMIRATES


Notifications


Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Performance Share Documents”), are
intended for distribution only to such Eligible Persons and must not be
delivered to, or relied on by, any other person. The United Arab Emirates
securities or financial/economic authorities have no responsibility for
reviewing or verifying any Performance Share Documents and have not approved the
Performance Share Documents nor taken steps to verify the information set out in
them, and thus, are not responsible for their content.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges





--------------------------------------------------------------------------------

Appendix C - 3


that if he or she does not understand the contents of the Performance Share
Documents, the Participant should consult an authorized financial advisor.




UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 1 of the Terms and
Conditions for Non-U.S. Participants:


If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the UK tax year in which the event giving rise to the
liability occurs or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will
bear interest at the then-current Official Rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 1 of the Terms and Conditions for Non-U.S. Participants.


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 1 of the Terms and Conditions
for Non-U.S. Participants.



